Citation Nr: 1041764	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-28 432	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION


The Veteran served on active duty from October 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a 
June 2009 RO decision which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 

FINDINGS OF FACT

1.  No nexus between the veteran's period of active duty and his 
currently-shown hearing loss or tinnitus has been demonstrated. 

2.  The Veteran does not have a currently-shown disability 
involving mental health or a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.	Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 

2.	Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

3.	Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in a letter of April 2009, prior to the initial 
adjudication of the claims.  

Unfortunately, the Veteran's service personnel records were 
destroyed by fire and are thus unobtainable.  38 C.F.R. 
§ 3.159(c).  

VA medical records, service treatment records, and VA examination 
reports have been obtained and reviewed in support of the 
Veteran's claims.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate.  The examination reports provide adequate 
bases for making a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159.  The Veteran declined the 
opportunity to present sworn testimony in support of his claims 
during a hearing on appeal.  The Veteran and his representative 
have presented written statements in support of his claims.  All 
relevant records and contentions have been carefully reviewed.  
The Board therefore concludes that the VA's duties to notify and 
assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one year 
of the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In the case of any Veteran who engaged in combat with the enemy, 
the Secretary shall accept as sufficient proof of service-
connection for any disease or injury alleged to have been 
incurred in such service, satisfactory lay evidence of service 
incurrence, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and shall resolve every reasonable doubt in favor of the 
Veteran.  38 U.S.C.A. § 1154(b).  For injuries which were alleged 
to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 (1996).

The Veteran asserts service connection for bilateral hearing 
loss, tinnitus, and PTSD should be granted based upon his combat 
service during World War II.  Although the Veteran's service 
personnel records have unfortunately been destroyed by fire, his 
combat service is demonstrated in the record of his battles and 
campaigns (Rome-Arno, Rhineland, Central Europe) and his 
decorations which include the European African Middle Eastern 
Theater Campaign Ribbon, listed on his Honorable Discharge form.  
Additionally, he has submitted a copy of a pay sheet, showing 
that he received combat infantry pay during World War II.  The 
Board finds that this evidence is sufficient to accord the 
Veteran the relaxed evidentiary standard of proof applicable to 
veterans of combat service who seek to establish the occurrence 
of a particular event during combat. 

Hearing loss and tinnitus

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 200, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the RO denied service connection for the Veteran's 
currently-shown bilateral hearing loss and tinnitus on the basis 
that no nexus to service is established in the evidence of 
record.  

The reports of the general medical examinations conducted upon 
entrance and discharge show that he was able to hear a whispered 
voice at a distance of 15 feet, annotated as 15/15 in both ears. 

The Veteran filed a VA disability compensation claim for service 
connection for bilateral pes planus shortly after service, but 
did not claim service connection for hearing loss or tinnitus or 
make any mention of any hearing loss or tinnitus symptomatology 
until he filed the current claim in March 2009. 

The earliest reference to hearing loss available for review in 
the Veteran's claims file consists of a 2004 VA treatment record 
showing that the Veteran was having problems with his VA-provided 
hearing aids.  

The veteran was provided with a VA audiological examination in 
April 2010.  He reported that his primary noise exposure occurred 
when serving in an anti-tank infantry unit during WWII.  He did 
not use hearing protection in this setting.  He reported having 
worked in airplane maintenance and assembly for approximately 
thirty-eight years after service, but stated that he did use 
hearing protection on the job.  He denied recreational noise 
exposure.  With regard to his tinnitus, he reported experiencing 
"ocean roaring" tinnitus for as long as he could remember.  He 
did not link the tinnitus to any specific time or incident, 
however.  Audiometric testing revealed bilateral sensorineural 
hearing loss and reduced speech discrimination bilaterally.  The 
examiner indicated that he had reviewed the information in the 
Veteran's claims file, but that he had been unable to locate the 
separation medical examination.  (As previously noted, the 
Veteran's separation examination report does not indicate he had 
hearing problems during active duty; rather, they reveal that his 
hearing was within normal limits at service discharge.)  The VA 
examiner rendered the opinion that it was less likely than not 
that the Veteran's hearing loss and tinnitus were due to in-
service noise exposure.  He explained that he acknowledged the 
Veteran's history of military noise exposure, but that there was 
no information suggesting the diagnosis or treatment of hearing 
loss or tinnitus while in service and that the Veteran's service 
took place more than sixty years ago.  The examiner then cited to 
a study by the Institute of Medicine which concluded that "even 
with a detailed case history from the Veteran, it is next to 
impossible to draw a conclusion, with any degree of certainty, 
regarding the association of hearing loss in an older person with 
prior military service unless audiometric data acquired at 
entrance into and separation from military service are 
available."  The examiner also explained that the Veteran's 
tinnitus is most likely a symptom associated with his 
sensorineural hearing loss.

The Veteran's own physician submitted a May 2010 letter for the 
record which contains a similar explanation:  

I feel that given the fact that you were undoubtedly 
exposed to noises from guns and explosions according 
to your history, there is a high likelihood in my 
opinion that at least some of your noise induced 
hearing loss was due to that military exposure.  I 
really don't know how we could prove or disprove it.  
If you were involved in a line of work that exposed 
you to noise since you were in the service, that could 
of have contributed to the problem and the only way to 
really sort it out would be to see an audiogram that 
was done upon your discharge from the military, but I 
understand that such a hearing test is not available.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

That the veteran currently has a bilateral hearing loss is not in 
dispute; rather the question to be resolved is whether this 
disability could be related to his period of service from 1943 to 
1946.  Unfortunately, there is a lengthy period of time during 
which there is no contemporaneous evidence of record as to the 
veteran's hearing acuity.  This lengthy period without treatment, 
post-service, weighs heavily against the claim. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail on 
his claim, it is this sixty-year gap between service and the 
initial diagnosis of hearing loss which must be overcome, either 
by a showing of continuity of symptomatology, i.e., that the 
veteran has had documented chronic hearing loss since service or 
through a medical opinion linking the veteran's current hearing 
loss to the events in service.  

As the record stands, there is no contemporaneous evidence of 
record showing that the veteran had hearing loss upon his 
discharge from service; rather the report of his medical 
examination at discharge shows he had normal hearing at that 
time.  There is no evidence whatsoever pertaining to his hearing 
acuity within one year of service, to trigger the application of 
the legal presumption of service connection for a chronic 
disease.  The earliest evidence of record showing the presence of 
a hearing loss, is dated in 2004 and the veteran did not at that 
time report acoustic trauma during service, or express his belief 
that noise exposure during service was the cause of his hearing 
loss.  Instead, he did not proffer this theory until he had filed 
his claim for benefits.

Although the Veteran's own physician outlines a possible link 
between the Veteran's current hearing loss and noise exposure in 
service, the physician essentially echoes the opinion of the VA 
examiner to the effect that absent more precise testing 
immediately following service, and absent evidence as to when the 
Veteran's hearing loss was initially manifested, a positive 
linkage would essentially amount to speculation.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for bilateral hearing loss, and the benefit 
sought must be denied.  Because the Veteran's tinnitus is 
associated with his hearing loss, the preponderance of the 
evidence is also against this claim and service connection for 
tinnitus must also be denied.

PTSD

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition, The American 
Psychiatric Association (1994), (DSM-IV); 2) a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and 3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three 
requirements must be satisfied for an award of service connection 
to be implemented.  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39845 (July 13, 
2010); see also 75 Fed. Reg. 41092 (July 15, 2010).  The 
provisions of this amendment apply to applications for service 
connection for PTSD, such as this one, that were appealed to the 
Board before July 13, 2010 but have not been decided by the Board 
as of July 13, 2010.  In this case, remand for initial RO 
consideration of the new amendment is not necessary, as the 
Veteran's claim must be denied due to lack of a current 
disability, rather than to any difficulty in establishing a 
stressor event. 

The Veteran claims service connection for PTSD is warranted on 
the basis of his combat service during WWII.  He does not 
identify any particular stressor event or events, and he does not 
identify any particular symptomatology which he feels causes 
impairment.  The VA treatment reports available for review in the 
claims file do not reflect any mental health complaints, 
symptoms, or treatment.  He was provided with a VA examination in 
connection with this claim in March 2010.  Following review of 
the Veteran's claims file and a clinical interview with the 
Veteran, the examiner concluded that the Veteran does not warrant 
a diagnosis of PTSD.  She supported this conclusion with the 
following discussion:

The Veteran was referred for initial [PTSD] 
examination.  His only complaints were waking up 4-5 
times per month and problems with memory.  However, 
the Veteran's sleep and memory appear to be within 
normal limits.  There are no psychiatric symptoms over 
the last year.  There are no post military stressors, 
other than normal stressors through life.  No other 
mental disorders were found.  The Veteran denies any 
impairment with respect to social or occupational 
functioning.  The Veteran is able to maintain personal 
hygiene and basic activities of daily living.

The RO denied the Veteran's claim for entitlement to service 
connection for PTSD on the basis that he does not carry a 
diagnosis of PTSD.  However, recent case law dictates that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Although it does not appear that the RO considered a 
broader claim involving any mental health disability, again, the 
Board holds that a remand is not necessary as the evidence of 
record does not establish that he has any diagnosed mental health 
disease or disability.  In this regard, we note that the 
Veteran's VA medical "problem list" includes a diagnosis of 
"anxiety disorder, [not otherwise specified].  However, no 
records show the basis for this diagnostic impression, the 
symptoms, or treatment, if any.  Furthermore, the VA examiner 
specifically found that the Veteran does not have PTSD or any 
other mental health disability.  As discussed above, the Board 
finds this examination report to be adequate for making a 
determination in this case.

In sum, the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for PTSD.  
A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to disease or injury in service, service connection 
requires competent medical evidence of a current related 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  As the 
evidence indicates that the Veteran does not have any disability 
related to his combat experiences, service connection must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


